In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1195 
KELLEY DONLEY, 
                                                  Plaintiff‐Appellant, 
                                  v. 

STRYKER SALES CORPORATION, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 15‐CV‐5586 — Charles P. Kocoras, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 28, 2018 — DECIDED OCTOBER 15, 2018 
                  ____________________ 

    Before MANION, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Kelley  Donley  sued  her  former 
employer, Stryker Sales Corporation, for retaliation under Ti‐
tle VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–3. She 
argues that Stryker fired her in retaliation for filing an internal 
complaint against a sales manager who had sexually harassed 
another employee. The district court granted summary judg‐
ment for Stryker, finding that Donley did not oﬀer evidence 
supporting a causal link between her harassment complaint 
2                                                      No. 17‐1195 

and Stryker’s decision to fire her. Applying the familiar stand‐
ard for summary judgment, we must give Donley as the non‐
moving party the benefit of conflicts in the evidence and any 
reasonable inferences in her favor. Under that standard, we 
find a genuine issue of material fact about the reason Stryker 
fired her. We therefore reverse the judgment and remand for 
trial.   
    Our account of the facts here does not vouch for the objec‐
tive truth of every detail but applies the summary‐judgment 
standard  to  the  evidence,  and  there  are  some  key  disputed 
facts.  In  2010,  Donley  began  working  as  the  corporate‐ac‐
counts  director  for  Stryker,  a  medical‐equipment  manufac‐
turer and retailer. She repeatedly failed to submit her expense 
reports, however, and was demoted to clinical manager. 
    In June 2014, Donley learned from co‐workers that one of 
Stryker’s sales managers had sexually harassed a subordinate. 
Donley filed a formal harassment complaint with Stryker’s di‐
rector of human resources, Stacie Ferschweiler. Stryker inves‐
tigated the complaint, resulting in the firing of the manager, 
though he also received a substantial severance package. 
    In August 2014, just after that manager was fired, Stryker 
began investigating Donley herself. The focus was an incident 
six  weeks  earlier  at  a  team  meeting  in  Vail,  Colorado.  One 
evening, Donley had taken photographs of the female CEO of 
one of Stryker’s vendors in an intoxicated state. Donley had 
then shared the photographs with co‐workers. During this in‐
vestigation, Donley denied taking any videos or photographs 
of the vendor that were “compromising.” She maintained that 
she had escorted the vendor up to her hotel room out of con‐
cern for her safety. 
No. 17‐1195                                                        3 

    The parties dispute precisely when Donley’s photographs 
first  came  to  the  attention  of  human  resources  director 
Ferschweiler and Donley’s supervisor, Jeﬀ Thompson. Don‐
ley  said  that  she showed Thompson  the photographs  at the 
hotel bar in Vail on the night she took them. Stryker’s written 
response to Donley’s EEOC charge said that Donley showed 
the  photographs  to  Thompson,  that  Thompson  was  “una‐
mused,” and that he told Donley to delete the photographs. 
    In the lawsuit, however, Thompson has denied seeing the 
photographs that night in Vail. He testified in his deposition 
that  he  recalled  hearing  about  the  incident  from  other  em‐
ployees  some  time  after  the  team  meeting.  He  also  testified 
that  he  told  Ferschweiler  about  the  photographs  before  the 
formal investigation had commenced. If his testimony on that 
last  point  is  credited,  it  helps  Donley  because  Ferschweiler 
testified diﬀerently. She testified that she did not learn about 
the  Vail  incident  until August  2014  when  she  conducted  an 
exit  interview  with  a  departing  employee  who  complained 
about Donley’s unprofessionalism. 
    In any event, Ferschweiler conferred with Thompson over 
the investigation’s results. According to Stryker, they decided 
that Donley should be fired because taking photographs of a 
valued partner while intoxicated was unacceptable. The ter‐
mination letter stated that Donley had engaged in “inappro‐
priate conduct and poor judgment” and that her conduct vio‐
lated  Stryker’s  employment  policies.  Unlike  the  sales  man‐
ager she had complained about, she was not oﬀered a sever‐
ance package.  
   Donley  then  sued  Stryker  under  Title  VII  of  the  Civil 
Rights Act of 1964, 42 U.S.C. § 2000e–3, for retaliating against 
her based on the internal complaint she had filed. In her view, 
4                                                      No. 17‐1195 

Stryker’s  retaliatory  motive  can  be  inferred  from  the  suspi‐
cious timing of her firing (only six weeks after she filed the 
complaint); from the more favorable treatment aﬀorded to the 
manager  who  was  also  fired  for  misconduct;  and  from  evi‐
dence  of  pretext—specifically  Stryker’s  inability  to  explain 
how  her  conduct  violated  company  policy,  and  especially 
Thompson’s  and  Ferschweiler’s inconsistent  recollections  of 
learning about the photographs. From Donley’s point of view, 
Thompson had originally told her to delete the photographs 
but had not thought any further response was needed. And 
Ferschweiler had learned of the Vail incident without taking 
any  action  herself.  As  Donley  views  the  evidence, 
Ferschweiler and Thompson did not conclude that she should 
be fired over the Vail incident until after Ferschweiler and/or 
Thompson had learned that she had engaged in activity pro‐
tected by Title VII, complaining about another manager’s sex‐
ual harassment of another employee  
    The district court granted summary judgment for Stryker. 
Applying the standard set forth in Ortiz v. Werner Enterprises, 
Inc., 834 F.3d 760, 764–65 (7th Cir. 2016), the court found that 
the evidence as a whole could not lead a reasonable factfinder 
to conclude that Donley’s internal complaint caused her ter‐
mination. According  to  the  court,  the  “undisputed  material 
facts demonstrate that Stryker terminated Donley’s employ‐
ment because of her own drunken conduct in Vail, Stryker’s 
policies, and its valued relationship with the CEO.” The court 
deemed irrelevant the dispute over when Thompson learned 
about the photographs because the decision was made to fire 
Donley before he knew about her internal complaint. Without 
knowledge  of  Donley’s  internal  complaint,  the  court  rea‐
soned,  a  desire  to  retaliate  against  Donley  for  her  internal 
complaint could not have motivated his actions. Further, the 
No. 17‐1195                                                        5 

court concluded, Donley was not directly comparable to the 
fired manager who had received a severance package; he held 
a more senior position, reported to a diﬀerent superior, and 
was fired for diﬀerent conduct by diﬀerent decision‐makers. 
    On appeal, Donley argues that the suspicious timing of the 
investigation  could  convince  a  reasonable  factfinder  that 
Thompson and Ferschweiler decided to fire her in retaliation 
for filing the internal complaint. She has oﬀered evidence that 
both  Thompson  and  Ferschweiler  knew  about  the  photo‐
graphs before the August 2014 investigation. Neither took any 
disciplinary  action  against  her  until  after  she  reported  the 
other manager for sexual harassment. She points to Stryker’s 
response  to  her  EEOC  charge.  Stryker  said  that  Thompson 
saw  the  photographs  at  the  team  meeting  in  Vail.  That  evi‐
dence is helpful to Donley, both in contradicting Stryker’s de‐
fense in the lawsuit and also in suggesting that Thompson did 
not think Donley’s actions in Vail warranted her firing, at least 
initially. 
    Stryker counters that the EEOC statement should not be 
admissible as evidence against it. Stryker contends that this 
court has been “reluctant to give substantial weight to a posi‐
tion  taken  in  adversary  proceedings  before  the  Department 
[of Human Services].” See McCoy v. WGN Cont’l Broadcasting 
Co., 957 F.2d 368, 373 (7th Cir. 1992). In McCoy an employer 
accused of age discrimination asserted conflicting positions in 
administrative proceedings and federal court. We concluded 
that the discrepancy was not evidence of “per se pretext” be‐
cause parties in administrative forums are influenced by dif‐
ferent  factors  and  incentives  that  may  not  exist  in  federal 
court. Id. at 373–74. 
6                                                       No. 17‐1195 

    Those  considerations  may  aﬀect  the  weight  of  the  evi‐
dence, but they certainly do not authorize exclusion of an em‐
ployer’s  EEOC  response  when  oﬀered  as  an  admission  of  a 
party opponent. See Fed. R. Evid. 801(d)(2); Starks  v. George 
Court Co., 937 F.2d 311, 314 n.2 (7th Cir. 1991) (using EEOC 
response as evidence of inconsistencies in employer’s reason‐
ing); E.E.O.C. v. C.G. Schmidt, Inc., 670 F. Supp. 2d 858, 868–69 
(E.D. Wis. 2009) (illustrating how inconsistent and shifting ex‐
planations  in  employer’s  position  statements  to  EEOC  may 
require denial of summary judgment); Frazier v. Indiana Dep’t 
of Labor, 2003 WL 21254424, at *4–5 (S.D. Ind. 2003) (Tinder, J.) 
(deciding motion in limine on permissible uses of employer’s 
position statements to EEOC); Thomas v. Big Lots Stores, Inc., 
2016 WL 1746366, at *2 (N.D. Ind. 2016) (denying motion in 
limine to exclude employer’s statements of position from evi‐
dence). 
    More  generally,  an  employer’s  shifting  factual  accounts 
and explanations for an adverse employment decision can of‐
ten support a reasonable inference that the facts are in dispute 
and that an employer’s stated reason was not the real reason 
for  its  decision.  E.g.,  Reeves  v.  Sanderson  Plumbing  Products, 
Inc., 530 U.S. 133, 147–48 (2000) (reversing judgment as matter 
of law for employer; evidence of pretextual reason for firing 
supported  reasonable  inference  of  unlawful  motive);  Castro 
v. DeVry University, Inc., 786 F.3d 559, 565 (7th Cir. 2015) (em‐
ployee can show pretext by identifying weaknesses, implau‐
sibilities, inconsistencies, or contradictions in employer’s ex‐
planation that would allow reasonable person to find it un‐
worthy of credence); Coleman v. Donahoe, 667 F.3d 835, 852–53 
(7th Cir. 2012) (reversing summary judgment for employer); 
Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 
2007) (same); Gordon v. United Airlines, Inc., 246 F.3d 878, 890–
No. 17‐1195                                                        7 

93 (7th Cir. 2001) (reversing summary judgment for employer; 
contradictions in explanation for firing supported reasonable 
inference  that  employer’s  stated  reason  was  pretext  for  un‐
lawful motive). 
    Donley also highlights Thompson’s testimony that he told 
Ferschweiler about the photographs before the start of the in‐
vestigation. In Donley’s view, this evidence that one or both 
decision‐makers  knew  about  her  alleged  misconduct  before 
the investigation (which followed immediately Donley’s pro‐
tected complaint) raises a material factual dispute because a 
reasonable jury could interpret the delay in starting the inves‐
tigation as evidence of retaliation. 
    Viewing the facts at summary judgment in the light most 
favorable to Donley, Chaib v. Geo Group, Inc., 819 F.3d 337, 340 
(7th Cir. 2016), the evidence could convince a reasonable jury 
that  her  firing  was  retaliatory.  Donley’s  timeline,  which  is 
supported by evidence in the record, exposes inconsistencies 
and  contradictions  between  Thompson’s  and  Ferschweiler’s 
accounts of why Stryker began the investigation that ended 
with Donley’s discharge. If the disputed facts are resolved in 
Donley’s  favor,  a  reasonable  jury  could  interpret  the  suspi‐
cious timing as evidence (a) that one or both decision‐makers 
initially found Donley’s actions in the Vail incident to be tol‐
erable, and (b) that they decided only later, after she had filed 
her internal complaint, to use that incident as a pretext to fire 
her for retaliatory reasons. 
   Stryker  counters  that  the  timing  of  the  investigation  of 
Donley is not material because it is undisputed that Thomp‐
son did not know about Donley’s internal complaint, and so 
he could not have fired Donley with retaliatory animus. This 
argument fails to take into account the involvement of human 
8                                                      No. 17‐1195 

resources director Ferschweiler, who was certainly aware of 
Donley’s complaint. There is evidence that she launched the 
investigation of Donley and the Vail incident about a day after 
resolving  that  internal  complaint,  and  she  drafted  Donley’s 
termination letter after consulting with Thompson about the 
investigation into the Vail incident. If a person with retaliatory 
animus “provided factual information or input that may have 
aﬀected the adverse employment action,” then the employer 
still can be liable for a retaliatory firing. Matthews v. Waukesha 
County,  759 F.3d  821,  829  (7th  Cir.  2014).  Even  if  Thompson 
did not know about the internal complaint, Ferschweiler did, 
and she played a meaningful role in the decision to fire Don‐
ley. The dispute over when Ferschweiler learned about Don‐
ley’s actions in Vail might therefore help convince a reason‐
able jury that she harbored retaliatory animus. 
   As  further  evidence  of  retaliation,  Donley  points  to  the 
more favorable treatment aﬀorded to the fired regional sales 
manager  who  was  the  target  of  her  internal  complaint  and 
whom she regards as similarly situated to her. She maintains 
that  both  of  them  had  been  investigated  and  found  to  have 
violated  Stryker  policies,  yet  only  he  received  a  severance 
package. Evidence that similarly situated employees outside 
the legally protected group were treated diﬀerently may fur‐
nish circumstantial evidence of retaliation or other unlawful 
motive. Greengrass v. Int’l Monetary Systems, Ltd., 776 F.3d 481, 
486 (7th Cir. 2015). To invoke this type of circumstantial evi‐
dence of unlawful motive, however, the plaintiﬀ and the com‐
parator normally must have “dealt with the same supervisor, 
[been] subject to the same standards, and ha[ve] engaged in 
similar conduct without such diﬀerentiating or mitigating cir‐
cumstances  as  would  distinguish  their  conduct  or  the  em‐
ployer’s treatment of them.” Gates v. Caterpillar, Inc., 513 F.3d 
No. 17‐1195                                                     9 

680, 690 (7th Cir. 2008) (internal quotations omitted). Perfect 
congruence is not required, however. The question is whether 
the two employees are situated similarly enough for reason‐
able comparison. Coleman, 667 F.3d at 846–47. 
    While such comparisons often present factual issues for ju‐
ries to decide, we agree with Stryker that in this case, Donley 
and the fired regional sales manager were too diﬀerent for this 
comparison to defeat summary judgment, at least on the rec‐
ord now before us.  Donley and the sales manager reported to 
diﬀerent supervisors and were subject to diﬀerent standards. 
The manager occupied a more senior position than Donley. 
Without additional information about the nature and circum‐
stances  of  the  sexual‐harassment  complaint,  the  outcome  of 
the internal investigation, and other mitigating and aggravat‐
ing factors, we could not say that Donley and the sales man‐
ager engaged in misconduct of similar gravity so as to justify 
the comparison. 
   For  these  reasons,  we  REVERSE  the  grant  of  summary 
judgment for defendant and REMAND for further proceed‐
ings consistent with this opinion.